Title: From Thomas Jefferson to Thomas Turpin, 5 February 1769
From: Jefferson, Thomas
To: Turpin, Thomas


                    
                        Dear Sir
                        Shadwell Feb. 5. 1769.
                    
                    I am truly concerned that it is not in my power to undertake the superintendance of your son in his studies; but my situation both present and future render it utterly impossible. I do not expect to  be here more than two months in the whole between this and November next, at which time I propose to remove to another habitation which I am about to erect, and on a plan so contracted as that I shall have but one spare bedchamber for whatever visitants I may have. Nor have I reason to expect at any future day to pass a greater proportion of my time at home. Thus situated it would even have been injustice to Phill to have undertaken to give him an assistance which will not be within my power; a task which I otherwise should with the greatest pleasure have taken on me, and would have desired no higher satisfaction than to see him hold that rank in the profession to which his genius and application must surely advance him. These however encourage me to hope that the presence of an assistant will be little necessary. I always was of opinion that the placing a youth to study with an attorney was rather a prejudice than a help. We are all too apt by shifting on them our business, to incroach on that time which should be devoted to their studies. The only help a youth wants is to be directed what books to read, and in what order to read them. I have accordingly recommended strongly to Phill to put himself into apprenticeship with no one, but to employ his time for himself alone. To enable him to do this to advantage I have laid down a plan of study which will afford him all the assistance a tutor could, without subjecting him to the inconvenience of expending his own time for the emolument of another. One difficulty only occurs, that is, the want of books. But this I am in hopes you will think less of remedying when it is considered that had he been placed under the care of another, a proper collection of books must have been provided for him before he engaged in the practice of his profession; for a lawyer without books would be like a workman without tools. The only difference then is that they must now be procured something earlier. Should you think it necessary, it would be better to consider the money laid out in books as a part of the provision made for him, and to deduct it from what you intended to give him, than that he should be without them. I have given him a catalogue of such as will be necessary, amounting in the whole to about £100. sterling, but divided into four invoices. Should Phill enter on the plan of study recommended, I shall endeavor as often as possible to take your house in my way to and from Williamsburgh as it will afford me the double satisfaction of observing his progress in science and of seeing yourself, my aunt, and the family. I am Dear Sir with great respect your most humble servant,
                    
                        Th: Jefferson
                    
                 